—In an action to recover rent due under a lease, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winick, J.), entered November 25, 1996, which denied its motion for leave to file and serve an amended complaint adding Jerome Silverman as a defendant.
Ordered that the order is reversed, on the law and as an exercise of discretion, with costs, and the plaintiff’s motion for leave to file and serve an amended complaint adding Jerome Silverman as a defendant is granted; and it is further,
Ordered that the plaintiff’s time to file and serve an amended complaint is extended until 30 days after service upon it of a copy of this decision and order, with notice of entry.
The Supreme Court erred in denying the plaintiff’s application for leave to file and serve an amended complaint adding Jerome Silverman as a defendant (see, CPLR 1003). The plaintiff has asserted a valid claim for piercing the corporate veil so that Silverman could be held jointly and severally liable for the corporate defendant’s rent obligations under the terms of the lease entered into between the plaintiff and the corporate defendant (see, CPLR 1002 [b]). The record reveals that Silver-*348man, who had negotiated and executed the lease with the plaintiff on behalf of the corporate defendant, exercised complete domination of the corporate defendant. The corporate defendant had no assets, liabilities, or income of its own, and was inadequately capitalized. The plaintiff has shown that Silverman shifted funds into the corporate defendant’s account for the sole purpose of meeting its debt obligations on office space and telephone equipment used by Silverman’s accounting practice. Furthermore, the plaintiff submitted evidence to support its claim that Silverman used that control to commit the wrong complained of which resulted in the plaintiff’s injury (see, Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135; Austin Powder Co. v McCullough, 216 AD2d 825; Hyland Meat Co. v Tsagarakis, 202 AD2d 552; Fern, Inc. v Adjmi, 197 AD2d 444).
Miller, J. P., Ritter, Sullivan and Mc-Ginity, JJ., concur.